United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 16, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30974
                           Summary Calendar



WILBERT BRADLEY,

                                      Plaintiff-Appellant,

versus

DANNY GASPARD, Sergeant; WILBUR JACOBS, Sergeant,

                                      Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                 for the Middle District of Louisiana
                         USDC No. 00-CV-260-B
                         --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Wilbert Bradley, Louisiana prisoner no. 118934, appeals the

jury verdict against him in his civil rights action under 42

U.S.C. § 1983.     Bradley alleged that prison guards wrongly

allowed another inmate to enter Bradley’s cell and attack him.

Defendant Jacobs was dismissed, and Bradley does not appeal that

dismissal.     Bradley contends that the jury verdict for the

remaining defendant was not supported by evidence.       He also

contends that the district court erred by not allowing two


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-30974
                                -2-

witnesses to testify, by allowing the defendant to file a second

motion for summary judgment, and by denying Bradley’s motion for

summary judgment.

     There was evidence that the assailant deliberately misled

the inexperienced defendant by telling him to open the wrong cell

door and that the defendant did so in error.   Bradley presented

evidence that could have established the defendant’s negligence,

but a reasonable jury could easily conclude that the defendant

did not act with the requisite “deliberate indifference” to

Bradley’s safety.   See Neals v. Norwood, 59 F.3d 530, 533 (5th

Cir. 1995) (discussing deliberate indifference); Granberry v.

O’Barr, 866 F.2d 112, 113 (5th Cir. 1988) (jury verdict will be

upheld unless reasonable jury could not reach that verdict).

     Bradley offers only short, bald conclusions without factual

or legal analysis with regard to his other claims.   Consequently,

those claims are waived.   See Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993) (even pro se litigants must brief issues); see

also Brown v. Slenker, 220 F.3d 411, 421 n.9 (5th Cir. 2000)

(summary judgment rulings mooted by trial).

     The judgment of the district court is

     AFFIRMED.